EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2016-0015210, filed on 05th Feb. 2016.

Response to Arguments

3.	Applicant’s arguments, see P. 9-14, filed 06/30/2022, with respect to Rejections under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(a)(1) have been withdrawn.

Allowable Subject Matter

4.	Claims 1-29 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

AHN et al. (US Patent/PGPub. No. 20100302179) teach a mobile terminal and method for displaying information in the mobile terminal may be provided that includes first and second touch screens, and a controller to display both an item list including a plurality of information items and first information related to a first information item selected from the item list on the first touch screen. The controller may display one of the item list and the first information on the second touch screen when the second touch screen is activated based on manipulation of the mobile terminal. The controller may display second information associated with a second information item on the touch screen on which the first information is already displayed as the second information item is selected from the item list in a state that the first information item is selected.

Martin et al. (US PGPUB./Pat. No. 9983771) teach apparatus including at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: receive a user input; and based on the user input, provide an open instance of a first application on a first device as a corresponding open instance of at least a related application on a second device.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…based on an execution of a virtual gamepad, control the second display to display an execution screen of the virtual gamepad including a plurality of keys for controlling the at least one graphic element included in the first execution screen,
wherein the virtual gamepad is configured to support the first application among the plurality of applications.” (Claim 21), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628